 

Case 1:18-cv-11681-GBD-SN Document 64 Filed 08/10/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

wee eee ee ee ee ee ee ee ee ee ee ee ee eee ee ee 4
DWAYNE HARRIS, :
Plaintiff, :

-against- :

: 18 Civ. 11681 (GBD)

THE BRONX PARENT HOUSING NETWORK, :
INC., :
Defendant. :

ae ewe eww ee eee ee ee ee ee ee ee ee xX

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within thirty (30)

days of this Order.

Dated: August 10, 2020
New York, New York

SO ORDERED.

few. B. Dine

GEORGE B. DANIELS
UnitedStates District Judge

 

 
